ORDER
Gary Starkie has filed a petition for panel rehearing or rehearing en banc challenging his conviction and sentence under the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e) (2012), in light of the Supreme Court’s recent decision in United States v. Johnson, — U.S. -, 135 S.Ct. 2551, 192 L.Ed.2d 569 (2015). We grant the petition for panel rehearing and direct the parties to submit supplemental briefs addressing whether, in light of Johnson, the district court committed reversible error by classifying Starkie as an armed career criminal under the ACCA.
By separate order, the Clerk will establish an appropriate briefing schedule.